DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Manning (US 2008/0040451 A1) is now provided in combination with Levin and Cronk for the disclosure of utilizing a content provider’s credentials to authorize access to a content item instead of an identifier generated for a single user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 12-15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (Levin) (US 2011/0283320 A1) (of record) in view of Cronk et al. (Cronk) (US 20120011567 A1) (of record) in view of Manning (US 2008/0040451 A1).
	As to claim 1, Levin discloses a content provider network device (paragraph 50, 54, 69), comprising:
a non-transitory storage medium that stores instructions (stored software running on server; paragraph 50, 54): and
a processing unit coupled to the non-transitory storage medium that executes the instructions (paragraph 50, 54) to:
collect first metadata regarding a first set of content assets available through a content provider network (Fig. 5, paragraph 75-76) and second metadata regarding a second set of content assets available from a device of a provider that is outside the content provider network (Fig. 6, paragraph 77-78);
generate a user interface from the first metadata and the second metadata (Fig. 14, 17, 20, paragraph 114-118); and
receive a request to access a first content asset of the first set of content assets or the second set of content assets via the user interface (paragraph 117-119), the device requiring authentication to obtain the first content asset (paragraph 117-119);
manage the authentication to obtain the first content asset (paragraph 77-78, 102); and
receive a request to access a second content asset of the first set of content assets or the second set of content assets via the user interface (paragraph 117-119).
rd party widget; Fig. 9, paragraph 82-85), prompt for a selection to access an application associated with the provider that is outside the content provider network (prompt to access content from the 3rd party, via launching of a separate widget; paragraph 119, 82-85, 110), he fails to specifically disclose managing the authentication to obtain the first content asset by using the content provider network’s authentication information, the content provider’s network authentication information usable to authorize the content provider network to access the first content asset.
In an analogous art, Cronk discloses a distribution system (Fig. 2-2C; paragraph 85) wherein a provider (MSO, Fig. 2-2C) will receive a user request to access content from another provider (programmer, 204; paragraph 89-90) and will manage the authentication to obtain the content asset (wherein the programmer does not support identity management and relies upon the MSO; paragraph 169, 171-172) by using the content provider network’s authentication information (wherein authentication for the external provider is via GUID generated by the MSO content provider which protects the private information of the subscriber; see paragraph 144, 198-215) so as to enable a network to partner with content providers and allow access to subscribe content (paragraph 8-9) without requiring the content providers to maintain login information and provide identity management (paragraph 169). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include managing the authentication to obtain the first content asset by using the content provider network’s authentication information, as taught in combination with Cronk, for the typical benefit of 
	While the combination of Levin and Cronk disclose utilizing content provider network generated authentication information to authorize the user, they fail to specifically disclose the content provider’s network authentication information usable to authorize the content provider network to access the first content asset.
Additionally, in an analogous art, Manning discloses a content distribution system (Fig. 1, 8-11; paragraph 20) wherein a content provider (220, Fig. 8; paragraph 40) will receive a user request to access content (paragraph 41) and will manage the authentication to obtain the content asset by using the content provider network’s authentication information (replacing the user credentials with provider credentials, uniquely identifying the provider and the not user; paragraph 41) the content provider’s network authentication information usable to authorize the content provider network to access the content asset (administrator validating the content provider’s credentials to provide access to the requested content; paragraph 41-42, 46-47) so as to protect user privacy by alleviating the need for any user information whatsoever to be passed along (paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin and Cronk’s system to include the content provider’s network authentication information usable to authorize the content provider network to access the first content asset, as taught in combination with Manning, for the typical benefit utilizing a known authentication method which limits 

As to claim 2, Levin, Cronk and Manning disclose the request to access the content asset is a first request to access a first content asset and the processing unit:
receives a third request to access a third content asset (see Levin at paragraph 117-119);
determines that the user interface can present the second content asset (see Levin at paragraph 105, 118); and
presents the third content asset (see Levin at paragraph 105, 118).

As to claim 3, Levin, Cronk and Manning disclose wherein the application is configured to:
receive the second request to access the content asset after launch (see Levin at paragraph 82-85, 108, 110); and
present the second content asset in response to the second request (see Levin at paragraph 82-85, 108, 110).

As to claim 4, Levin, Cronk and Manning disclose wherein the processing unit obtains the second metadata from a content asset metadata provider that is outside the content provider network (see Levin at Fig. 3, paragraph 64, 67).

	As to claim 8, while Levin discloses a content provider network device (server, paragraph 50, 54, 69), comprising:
a non-transitory storage medium that stores instructions (stored software running on server; paragraph 50, 54): and

generate a user interface that provides access to a first set of content assets available through a content provider network (Fig. 5, paragraph 75-76) and a second set of content assets available from a device of a provider that is outside the content provider network (3rd party provider content; Fig. 6, paragraph 77-78);
receive a selection of a content asset of the second set of content assets, the device requiring authentication to obtain the content asset (paragraph 117-119);
manage the authentication to obtain the content asset (paragraph 77-78, 102); and
provide the content asset to a client device (paragraph 119), he fails to specifically disclose managing the authentication to obtain the first content asset by using the content provider network’s authentication information, the content provider’s network authentication information usable to authorize the content provider network to access the first content asset.
In an analogous art, Cronk discloses a distribution system (Fig. 2-2C; paragraph 85) wherein a provider (MSO, Fig. 2-2C) will receive a user request to access content from another provider (programmer, 204; paragraph 89-90) and will manage the authentication to obtain the content asset (wherein the programmer does not support identity management and relies upon the MSO; paragraph 169, 171-172) by using the content provider network’s authentication information (wherein authentication for the external provider is via GUID generated by the MSO content provider which protects the private information of the subscriber; see paragraph 144, 198-215) so as to enable a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include managing the authentication to obtain the first content asset by using the content provider network’s authentication information, as taught in combination with Cronk, for the typical benefit of enabling a network to partner with content providers and allow access to subscribe content without requiring the content providers to maintain separate login information and provide identity management.
	While the combination of Levin and Cronk disclose utilizing content provider network generated authentication information to authorize the user, they fail to specifically disclose the content provider’s network authentication information usable to authorize the content provider network to access the first content asset.
Additionally, in an analogous art, Manning discloses a content distribution system (Fig. 1, 8-11; paragraph 20) wherein a content provider (220, Fig. 8; paragraph 40) will receive a user request to access content (paragraph 41) and will manage the authentication to obtain the content asset by using the content provider network’s authentication information (replacing the user credentials with provider credentials, uniquely identifying the provider and the not user; paragraph 41) the content provider’s network authentication information usable to authorize the content provider network to access the content asset (administrator validating the content provider’s credentials to provide access to the requested content; paragraph 41-42, 46-47) so as to protect user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin and Cronk’s system to include the content provider’s network authentication information usable to authorize the content provider network to access the first content asset, as taught in combination with Manning, for the typical benefit utilizing a known authentication method which limits content access to authorized users while alleviating the need for any user information whatsoever to be passed along, by utilizing the provider’s credentials instead.

As to claim 9, Levin, Cronk and Manning disclose wherein the processing unit manages the authentication by using the content provider network’s authentication information to obtain the content asset (see Levin at paragraph 77-78, 102 and see Cronk at paragraph 144, 198-215).

As to claim 10, Levin, Cronk and Manning disclose wherein the content asset is a first selection of a first content asset (see Levin at paragraph 77-78, 102, 114); and
the processing unit manages authentication for a second selection of a second content asset by using authentication information for a user who made the second 

As to claim 12, Levin, Cronk and Manning disclose wherein 
wherein the content asset is a first selection of a first content asset (see Levin at paragraph 77-78, 102, 114); and
the processing unit manages authentication for a second selection of a second content asset by: determining the second content asset can be obtained unauthenticated from an additional device (see Levin at paragraph 35, 65, 101, 107, 116); and obtaining the second content asset to provide to the client device from the additional device (see Levin at paragraph 35, 65, 101, 107, 116).

As to claim 13, Levin, Cronk and Manning disclose wherein the processing unit obtains the content asset from the device of the provider outside the content provider network (see Levin at paragraph 35, 65, 101, 107, 116).

As to claim 14, while Levin discloses a content provider network device (server, paragraph 50, 54, 69), comprising:
a non-transitory storage medium that stores instructions (stored software running on server; paragraph 50, 54): and
a processing unit coupled to the non-transitory storage medium that executes the instructions (paragraph 50, 54) to:

	select a subset of the first set of content assets and the second set of content assets (Fig. 17, paragraph 87, 103-107);
generate a user interface from the subset (Fig. 17, paragraph 87, 103-107); and
receive a request to access a content asset of the subset via the user interface (paragraph 106, 119), the device requiring authentication to obtain the content asset (paragraph 102); and
provide the content asset to a client device (paragraph 82-85, 108, 110), he fails to specifically disclose managing the authentication to obtain the first content asset by using the content provider network’s authentication information, the content provider’s network authentication information usable to authorize the content provider network to access the first content asset.
In an analogous art, Cronk discloses a distribution system (Fig. 2-2C; paragraph 85) wherein a provider (MSO, Fig. 2-2C) will receive a user request to access content from another provider (programmer, 204; paragraph 89-90) and will manage the authentication to obtain the content asset (wherein the programmer does not support identity management and relies upon the MSO; paragraph 169, 171-172) by using the content provider network’s authentication information (wherein authentication for the external provider is via GUID generated by the MSO content provider which protects the private information of the subscriber; see paragraph 144, 198-215) so as to enable a network to partner with content providers and allow access to subscribe content (paragraph 8-9) without requiring the content providers to maintain login information and provide identity management (paragraph 169). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include managing the authentication to obtain the first content asset by using the content provider network’s authentication information, as taught in combination with Cronk, for the typical benefit of enabling a network to partner with content providers and allow access to subscribe content without requiring the content providers to maintain separate login information and provide identity management.
While the combination of Levin and Cronk disclose utilizing content provider network generated authentication information to authorize the user, they fail to specifically disclose the content provider’s network authentication information usable to authorize the content provider network to access the first content asset.
Additionally, in an analogous art, Manning discloses a content distribution system (Fig. 1, 8-11; paragraph 20) wherein a content provider (220, Fig. 8; paragraph 40) will receive a user request to access content (paragraph 41) and will manage the authentication to obtain the content asset by using the content provider network’s authentication information (replacing the user credentials with provider credentials, uniquely identifying the provider and the not user; paragraph 41) the content provider’s network authentication information usable to authorize the content provider network to access the content asset (administrator validating the content provider’s credentials to provide access to the requested content; paragraph 41-42, 46-47) so as to protect user privacy by alleviating the need for any user information whatsoever to be passed along (paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin and Cronk’s system to include the content provider’s network authentication information usable to authorize the content provider network to access the first content asset, as taught in combination with Manning, for the typical benefit utilizing a known authentication method which limits content access to authorized users while alleviating the need for any user information whatsoever to be passed along, by utilizing the provider’s credentials instead.

As to claim 15, Levin, Cronk and Manning disclose wherein the processing unit selects the subset based on monitored information regarding how the user behaved with regard to content assets in situations that share characteristics with a current situation (program recommendations based upon monitored viewing activities; see Levin at paragraph 45-46, 61, 113).

As to claim 17, Levin, Cronk and Manning disclose wherein the processing unit selects the subset based on a content asset category (recommendations based upon user category preferences, such as genre; see Levin at paragraph 81).

As to claim 19, Levin, Cronk and Manning disclose wherein the content asset is a first content asset and the processing unit prompts for authentication information upon selection of a content asset from the user 

As to claim 20, Levin, Cronk and Manning disclose wherein the processing unit:
determines to generate an additional user interface (content listings based upon different user search request or recommendation preferences; see Levin at paragraph 87, 103-107, 114, 115);
selects a different subset of the first set of content assets and the second set of content assets (see Levin at paragraph 87, 103-107, 114, 115); and
generates the additional user interface from the different subset (see Levin at paragraph 87, 103-107, 114, 115).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levin, Cronk and Manning and further in view of Hayton et al. (Hayton) (US 2016/0373445 A1) (of record).
As to claim 11, while Levin, Cronk and Manning disclose that the provider that is outside the content provider network is a first provider that is outside the content provider network, they fail to specifically disclose that the authentication information for the user is associated with a second provider that is outside the content provider network instead of user authentication information that is associated with the first provider that is outside the content provider network.
In an analogous art, Hayton discloses a distribution system (Fig. 24a) wherein a content provider (enterprise provider owning device 200; paragraph 537-538, 546) will receive a user request to access content from a first provider (Fig. 24a, third party corresponding to a third party application is used by a SSO system to authenticate the user for all other enterprise and third party applications; paragraph 551, 559, 312) so as to provide a transparent and seamless system to access a plurality of disparate systems without the need to utilize a plurality of different passwords or authentication systems (paragraph 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include that the authentication information for the user is associated with a second provider that is outside the content provider network instead of user authentication information that is associated with the first provider that is outside the content provider network, as taught in combination with Hayton, for the typical benefit of providing a simple and seamless system to access a plurality of disparate systems the same single sign on.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, Cronk and Manning and further in view of Maharajh et al. (Maharajh) (US 2015/0150046 A1) (of record).

In an analogous art, Maharajh discloses system which will receive content from a plurality of providers (paragraph 253-254) and obtain metadata indicating available content from a media rich site summary associated with the provider (paragraph 254) so as to achieve the predictable result of receiving content data from a provider through the use of a known technique (paragraph 254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include obtaining the metadata from a media rich site summary associated with the provider, as taught in combination with Maharajh, for the typical benefit of providing the content listing data to the user device utilizing a known technique so as to achieve a predictable result.

As to claim 6, Levin, Cronk, Manning and Maharajh disclose wherein the processing unit further obtains the second metadata by web indexing based on the media rich site summary associated with the provider (see Maharajh at paragraph 254).

As to claim 7, while Levin, Cronk and Manning disclose wherein the processing unit obtains the second metadata from the provider, they fail to specifically disclose obtaining the second metadata by web indexing the device of the provider outside the content provider network.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include obtaining the second metadata by web indexing the device of the provider outside the content provider network, as taught in combination with Maharajh, for the typical benefit of providing the content listing data to the user device utilizing a known technique so as to achieve a predictable result.

Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, Cronk and Manning and further in view of Girlando et al. (Girlando) (US 2017/0195731 A1) (of record).
As to claim 16, while Levin, Cronk and Manning disclose wherein the processing unit selects the subset based on user preferences and profile information, they fail to disclose selecting the subset based on a location of a client device to which the user interface is provided.
In an analogous art, Girlando discloses a content distribution system (Fig. 1) which will recommend a subset of available content based upon determined user preferences and characteristics (Fig. 2; paragraph 20-22, 32-34) including a location of a client device to which the user interface is provided (paragraph 19, 20, 26, 41) so as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include selecting the subset based on a location of a client device to which the user interface is provided, as taught in combination with Girlando, for the typical benefit of recommending content most likely to be desired by the viewer based upon their current location.

As to claim 18, while Levin, Cronk and Manning disclose wherein the processing unit selects the subset based on user preferences and profile information, they fail to disclose selecting the subset based on a current time.
In an analogous art, Girlando discloses a content distribution system (Fig. 1) which will recommend a subset of available content based upon determined user preferences and characteristics (Fig. 2; paragraph 20-22, 32-34) including the current time (paragraph 19, 20, 23, 26, 39-41) so as recommend content most likely to be desired by the viewer based the current time of day (paragraph 19, 20, 23, 26, 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin’s system to include selecting the subset based on a current time, as taught in combination with Girlando, for the typical benefit of recommending content most likely to be desired by the viewer based upon their current location.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424